DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                 		    CROSS-REFERENCE TO RELATED APPLICATIONS
2.         This application is a continuation of U.S. Patent Application No. 16/710,780, filed on December 11, 2019 and entitled "Bump-on-Trace Interconnect," which is a continuation of U.S. Patent Application No. 15/997,124, filed on June 4, 2018 and entitled "Bump-on-Trace Interconnect," now U.S. Patent No. 10,510,710 issued on December 17, 2019, which is a continuation to U.S. Patent Application No. 15/065, 632, filed on March 9, 2016 and entitled "Bump-on-Trace Interconnect Having Varying Widths and Methods of Forming Same," now U.S. Patent No. 9,991,224 issued on June 5, 2018, which is a divisional to U.S. Patent Application No. 13/653,618, filed on October 17, 2012 and entitled "Bump-on-Trace Interconnect," now U.S. Patent No. 9,299,674 issued on March 29, 2016, which claims priority to U. S. Provisional Application No. 61/625,980, filed on April 18, 2012 and entitled "Semiconductor Device Package," which applications are herein incorporated by reference in their entireties.                                                        

                                                                      Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Claims 1, 3, 6, is/are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 13 of U.S. Patent No. 10,510,710 (here and after ‘710). Although the conflicting claims are not identical, they are not patentably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 1 is similar to that of the claimed limitations of U.S. Patent No. 10,510,710 (here and after ‘710), as claimed in claim 1. The only difference is that in the parent case, it was “a second sidewall of the conductive pillar opposing the first sidewall being free of the conductive joint”; while the present application does not claim. Therefore, the claims are not patentably distinct from each other. 

5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,510,710.
Application 17/102073 
U.S. Patent No. 10,510,710 
1. A semiconductor package comprising: a first substrate having a conductive land; a conductive bump attached to the conductive land and extending away from the conductive land, wherein an end surface of the conductive bump distal from the conductive land has a first width; a second substrate; a conductive trace on a first side of the second substrate facing the first substrate, wherein a first surface of the conductive trace distal from the second substrate has a second width smaller than the first width, wherein a first sidewall of the conductive trace has a first height, wherein the end surface of the conductive bump is spaced apart from the first surface of the  conducive trace by a first distance smaller than the first height; and a conductive material bonding the conductive bump to the conductive trace, wherein the conductive material extends along and covers the first sidewall of the conductive trace by at least half the first height.
3. The semiconductor package of claim 1, wherein the conductive material is a solder material.
1. A semiconductor package comprising: a first semiconductor device comprising: a first substrate; a conductive land proximate a first side of the first substrate; and a conductive pillar, a first surface of the conductive pillar coupled to the conductive land; a second semiconductor device comprising: a second substrate; and a conductive trace on a surface of the second substrate facing the conductive pillar, a sidewall of the conductive trace having a first height; and a conductive joint between the conductive pillar and the conductive trace, the conductive joint comprising solder, the conductive joint covering the sidewall of the conductive trace by at least half the first height, the conductive pillar being spaced from the conductive trace by a first distance, the first distance being smaller than the first height, the conductive joint covering at least a portion of a first sidewall of the conductive pillar, a second sidewall of the conductive pillar opposing the first sidewall being free of the conductive joint. 
6. The semiconductor package of claim 5, wherein a second opposing sidewall of the conductive bump is free of the conductive material. 

11. A semiconductor package comprising: a first semiconductor device comprising: a first substrate; a conductive land at a first side of the first substrate; and a conductive pillar attached to the conductive land; a second semiconductor device comprising: a second substrate; and a conductive trace at a second side of the second substrate facing the first side of the first substrate, a sidewall of the conductive trace having a first height; and a conductive joint between the conductive pillar and the conductive trace, the conductive joint covering the sidewall of the conductive trace by at least half the first height, the conductive pillar being separated from the conductive trace by a first distance smaller than the first height. 
10. A semiconductor device comprising: a conductive land over a first substrate; a conductive bump having a first end connected to the conductive land and a second end opposing the first end, the second end having a first width; a conductive trace on a second substrate, a first surface of the conductive trace facing the conductive bump having a second width smaller than the first width, wherein a sidewall of the conductive trace has a first height, wherein a distance between the second end of the conductive bump and the first surface of the conducive trace is smaller than the first height; and a conductive material bonding the conductive bump to the conductive trace, wherein the conductive material extends along and covers more than half of the sidewall of the conductive trace. 
13. The semiconductor package of claim 11, wherein the conductive joint is a solder region. 
11. The semiconductor device of claim 10, wherein the conductive material comprises solder. 


 Allowable Subject Matter
6.     Claims 2, 4-5, 7-10, 12, 14-17, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. 	Claims 18-20 are allowed.
                                                                       Reasons for Allowance
8.	 The following is an examiner’s statement of reasons for allowance:
9.	Regarding claims 18-20, the prior art failed to disclose or reasonably suggest a conductive trace on a side of a second substrate facing the conductive bump, a first surface of the conductive trace facing the conductive bump having a first width smaller than a second width of a second surface of the conductive bump facing the conductive trace; and a solder region bonding the conductive bump to the conductive trace, the solder region extending along a sidewall of the conductive trace at least halfway between the first surface of the conductive trace and a second opposing surface of the conductive trace without reaching the second opposing surface of the conductive trace, wherein the conductive bump is spaced apart from the conductive trace by a distance less than a height of the sidewall of the conductive trace.

 Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899